Bigelow, J.*
The declarations offered in evidence were made *451by the conductor or the baggage master, and by the station master, “ the next morning after the trunk was lost, in accounting for the trunk,” in answer to inquiries in behalf of the plaintiff". It was part of the duty of those agents to deliver the baggage of passengers, and to account for the same, if missing, provided inquiries for it were made within a reasonable time. These declarations were therefore made by them as agents of the defendants, within the scope of their agency, and while it continued. They should therefore have been admitted.

Exceptions sustained


 Dewey, J. did not sit in this case.